SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q (Mark One) þQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 28, 2014 oTransition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-12919 RAVE RESTAURANT GROUP, INC. (Exact name of registrant as specified in its charter) Missouri 45-3189287 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 3551 Plano Parkway The Colony, Texas 75056 (Address of principal executive offices) (469) 384-5000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ As of February 11, 2015, 10,000,849 shares of the issuer’s common stock were outstanding. 2 RAVE RESTAURANT GROUP, INC. Index PART I.FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Consolidated Statements of Operations for the three months and six Months ended December 28, 2014 and December 29, 2013 (unaudited) 4 Condensed Consolidated Balance Sheets at December 28, 2014 (unaudited) and June 29, 2014 5 Condensed Consolidated Statements of Cash Flows for the six months ended December 28, 2014 and December 29, 2013 (unaudited) 6 Supplemental Disclosure of Cash Flow Information for the six months ended December 28, 2014 and December 29, 2013 (unaudited) 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II.OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements RAVE RESTAURANT GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended December 28, December 29, December 28, December 29, REVENUES: COSTS AND EXPENSES: Cost of sales General and administrative expenses Franchise expenses Pre-opening expenses 70 Bad debt 12 65 92 Interest expense 3 36 79 LOSS FROM CONTINUING OPERATIONS BEFORE TAXES Income tax benefit LOSS FROM CONTINUING OPERATIONS Loss from discontinued operations, net of taxes NET LOSS LOSS PER SHARE OF COMMON STOCK - BASIC: Loss from continuing operations Loss from discontinued operations - Net loss LOSS PER SHARE OF COMMON STOCK - DILUTED: Loss from continuing operations Loss from discontinued operations - - Net loss Weighted average common shares outstanding - basic Weighted average common and potential dilutive common shares outstanding See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 RAVE RESTAURANT GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) December 28, June 29, ASSETS 2014 (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, less allowance for bad debts accounts of $259 and $276, respectively Notes receivable 88 81 Inventories Income tax receivable Deferred income tax assets Prepaid expenses and other Total current assets LONG-TERM ASSETS Property, plant and equipment, net Long-term notes receivable Long-term deferred tax asset Deposits and other Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ $ Accrued expenses Deferred rent Deferred revenues Bank debt - Total current liabilities LONG-TERM LIABILITIES Bank debt, net of current portion - Deferred rent, net of current portion Deferred revenues, net of current portion Deferred gain on sale of property 21 34 Other long-term liabilities 30 23 Total liabilities COMMITMENTS AND CONTINGENCIES(See Note 3) SHAREHOLDERS' EQUITY Common stock, $.01 par value; authorized 26,000,000 shares; issued 16,573,335 and 16,240,412 shares, respectively; outstanding 9,453,935 and 9,121,012 shares, respectively Additional paid-in capital Retained earnings Treasury stock at cost Shares in treasury: 7,119,400 ) ) Total shareholders' equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 RAVE RESTAURANT GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended December 28, December 29, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash (used in) provided by operating activities: Depreciation and amortization Stock compensation expense 53 30 Deferred income taxes ) ) Gain on sale of assets - ) Provision for bad debt 92 Changes in operating assets and liabilities: Notes and accounts receivable ) Inventories Accounts payable - trade ) Accrued expenses 58 Deferred revenue Prepaid expenses and other ) ) Cash (used in) provided by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets - 40 Capital expenditures ) ) Cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of stock Repayments of bank debt ) ) Cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAYMENTS FOR: Interest $
